Citation Nr: 0503314	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-07 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss. 


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for bilateral 
hearing loss and awarded a noncompensable rating, effective 
September 3, 1997.  The veteran was scheduled for an RO 
hearing in June 2003 and a Board hearing in November 2004, 
but did not show up for either hearing.  The veteran did not 
make a motion to have a new hearing.  In June 2003, the 
veteran's attorney notified VA that he was withdrawing 
representation.


FINDING OF FACT

Bilateral hearing loss is manifested by no greater than Level 
I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.7, 4.85, 4.86 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the veteran of the information and evidence necessary to 
substantiate the service connection claim for bilateral 
hearing loss and the respective responsibilities of each 
party for obtaining and submitting evidence.  This was 
accomplished by way of an October 2001 VA letter, which is 
prior to the October 2002 rating decision.  In July 2003, the 
RO notified the veteran of the evidence needed to 
substantiate his claim for an initial compensable rating for 
bilateral hearing loss.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant VA 
medical records and any other medical records identified by 
the veteran.  The RO notified the veteran of his 
responsibility to respond in a timely manner to the VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to advise VA if there 
was any other information or evidence he considered relevant 
to his claim for service connection, and later an initial 
compensable rating for bilateral hearing loss, so that VA 
could help by getting that evidence.  

The RO notified the veteran why he was entitled to service 
connection for bilateral hearing loss, with a noncompensable 
rating in the October 2002 rating decision, and the January 
2003 statement of the case.  The RO notified the veteran of 
the laws and regulations pertaining to service connection and 
hearing loss rating claims, and provided a detailed 
explanation why service connection was warranted for 
bilateral hearing loss as 0 percent disabling under the 
applicable laws and regulations based on the evidence 
provided.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Thus, the Board concludes that 
the duty to notify the veteran has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records.  The Board finds that there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in April 2002, and 
the examiner rendered a considered medical opinion regarding 
the pertinent issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In October 2002, the RO granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran appeals this action.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a)(2004).

An April 2002 VA authorized audiological evaluation shows 
that pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
50
50
75
50
LEFT
30
45
60
65
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was mild-to-severe sensorineural hearing loss, 
bilaterally, with excellent and good speech discrimination 
scores for the right and left ear, respectively.

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against an 
initial compensable rating for bilateral loss.  The April 
2002 VA audiometric findings when applied to the above cited 
rating criteria translate to literal designations of Level I 
hearing in both ears.  Consequently, these audiometric 
findings support the assignment of a noncompensable (0 
percent) hearing disability evaluation.  See C.F.R. §§ 4.85, 
4.87, Tables VI and VII (2002).  

The Board has considered the veteran's contention that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the bilateral sensorineural hearing loss 
received a compensable rating.  Thus "staged ratings" are 
inapplicable to this case.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral hearing loss.  In making this determination, the 
Board has considered the benefit of the doubt doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


